Order entered October 17, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00176-CR

                         RAYMOND ELLIS NEWSOME, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-20384-W

                                           ORDER
       Before the Court is appellant’s October 16, 2018 motion to supplement the record.

Appellant asserts that, after the jury retired to determine punishment, appellant made an

objection on the record in which he referenced a pretrial hearing on extraneous crimes, wrongs or

other acts. Appellant notes that the reporter’s record on file in this Court does not contain any

pretrial hearings and asks that the record be supplemented to include the pretrial hearing. After

reviewing the reporter’s record, we confirm there is no pretrial hearing contained in the record.

We have also reviewed the trial court’s docket sheet and note there is no reference to a pretrial

hearing in the docket sheet.

       We GRANT appellant’s motion to the extent that we ORDER official court reporter

Patricia Holt and deputy court reporter Darline King LaBar each to file, WITHIN TEN DAYS
OF THE DATE OF THIS ORDER, (1) any and all pretrial hearings reported in the above case

or (2) in the event no pretrial hearings were reported, written verification that no pretrial hearings

were reported.



                                                      /s/     LANA MYERS
                                                              JUSTICE